Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
January 30, 2017 and effective as of the Effective Date (as hereinafter
defined), is made and entered into by and among STATION CASINOS LLC, a Nevada
limited liability company (the “Borrower”), the other Station Parties (as
hereinafter defined), each of the Lenders (as hereinafter defined) party hereto
and DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as administrative agent under the
Credit Agreement referred to below (in such capacity, the “Administrative
Agent”).

 

RECITALS

 

A.                                    The Borrower and the Lenders party hereto
are parties to that certain Credit Agreement, dated as of June 8, 2016 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the subsidiaries of the
Borrower party thereto as guarantors, the banks, financial institutions and
other entities from time to time party thereto as lenders (including the L/C
Lenders and the Swingline Lender) (collectively, the “Lenders”), and the
Administrative Agent and Deutsche Bank AG Cayman Islands Branch, as collateral
agent.

 

B.                                    In connection with the Credit Agreement,
the Credit Parties, Holdco and RRR (collectively, the “Station Parties”)
executed various Credit Documents to guaranty and/or secure the obligations of
the Borrower under the Credit Agreement.

 

C.                                    The Borrower has requested that the
Lenders party hereto agree to amend the Credit Agreement subject to, and in
accordance with, the terms and conditions set forth herein.

 

D.                                    Pursuant to Section 13.04(b)(A) of the
Credit Agreement, the Borrower may require any Term B Facility Lender that does
not consent to this First Amendment to assign all of its rights and obligations
under the Credit Agreement with respect to all of such non-consenting Term B
Facility Lender’s Term B Facility Loans to one or more assignees.

 

E.                                     The Lenders party hereto are willing to
agree to enter into this First Amendment, subject to the conditions and on the
terms set forth below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, each of the other Station
Parties and each of the Lenders party hereto agree as follows:

 

1.                                      Definitions.  Except as otherwise
expressly provided herein, capitalized terms used in this First Amendment
(including in the Recitals above) shall have the meanings given in the Credit
Agreement, and the rules of construction set forth in the Credit Agreement shall
apply to this First Amendment.

 

--------------------------------------------------------------------------------


 

2.                                      Amendments to Credit Agreement.

 

(a)                                 The following new definition is hereby added
to Section 1.01 of the Credit Agreement, inserted in proper alphabetical order:

 

““First Amendment Effective Date” shall mean the “Effective Date” as defined in
that certain First Amendment to Credit Agreement, dated as of January 30, 2017,
among the Borrower, the other Credit Parties, Holdco, RRR, the Administrative
Agent and the Lenders party thereto.”

 

(b)                                 The definition of “Applicable Margin” in
Section 1.01 of the Credit Agreement is hereby amended by amending and restating
clause (b) thereof as follows:

 

“(b)                           for each Term B Facility Loan, (i) 2.50% per
annum, with respect to LIBOR Loans and (ii) 1.50% per annum, with respect to ABR
Loans.”

 

(c)                                  Section 2.05(c) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(c)                            At the time of the effectiveness of a Repricing
Transaction prior to the date that is six (6) months after the First Amendment
Effective Date, Borrower agrees to pay to Administrative Agent, for the ratable
account of each Lender with outstanding Term B Facility Loans (including each
Lender that withholds its consent to such Repricing Transaction and is replaced
or is removed as a Lender or is repaid under Section 2.11 or 13.04(b), as the
case may be), a fee in an amount equal to 1.0% of the aggregate principal amount
of Term B Facility Loans that are refinanced, converted, replaced, amended,
modified or otherwise repriced in such Repricing Transaction.  Such fee shall be
due and payable upon the date of the effectiveness of such Repricing
Transaction.”

 

(d)                                 Section 2.09(c) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(c)                            Any prepayment of Term B Facility Loans pursuant
to this Section 2.09 or Section 13.04(b) made prior to the date that is six
(6) months after the First Amendment Effective Date in connection with any
Repricing Transaction shall be subject to the fee described in Section 2.05(c).”

 

(e)                                  Section 2.10(d) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(d)                           Prepayment of Term B Facility Loans.  Any
prepayment of Term B Facility Loans pursuant to Section 2.10(a)(ii) made prior
to the date that is six (6) months after the First Amendment Effective Date in
connection with any Repricing Transaction shall be subject to the fee described
in Section 2.05(c).”

 

2

--------------------------------------------------------------------------------


 

3.                                      Representations and Warranties.  To
induce the Lenders party hereto to agree to this First Amendment, the Borrower
and each of the other Station Parties represent to the Lenders and the
Administrative Agent that as of the date hereof and as of the Effective Date:

 

(a)                                 the Borrower and each of the other Station
Parties have all necessary corporate or other organizational power, authority
and legal right to execute, deliver and perform this First Amendment and to
carry out the transactions contemplated by, and to perform its obligations under
or in respect of, this First Amendment;

 

(b)                                 the execution and delivery of this First
Amendment and the performance of the obligations of the Borrower and each of the
other Station Parties under or in respect of this First Amendment have been duly
authorized by all necessary corporate, partnership or other organizational
action on the part of the Borrower and each of the other Station Parties;

 

(c)                                  the execution and delivery of this First
Amendment and the performance of the obligations of the Borrower and each of the
other Station Parties under or in respect of this First Amendment do not and
will not (i) conflict with or result in a breach of, or require any consent
(which has not been obtained and is in full force and effect) under (x) any
Organizational Document of Borrower or any other Station Party or (y) any
applicable Requirement of Law (including, without limitation, any Gaming Law) or
(z) any order, writ, injunction or decree of any Governmental Authority binding
on Borrower or any other Station Party or tortiously interfere with, result in a
breach of, or require termination of, any term or provision of any Contractual
Obligation of Borrower or any other Station Party or (ii) constitute (with due
notice or lapse of time or both) a default under any such Contractual Obligation
or (iii) result in or require the creation or imposition of any Lien (except for
the Liens created pursuant to the Security Documents) upon any Property of
Borrower or any other Station Party pursuant to the terms of any such
Contractual Obligation, except with respect to (i)(y), (i)(z), (ii) or
(iii) which would not reasonably be expected to result in a Material Adverse
Effect;

 

(d)                                 this First Amendment has been duly and
validly executed and delivered by the Borrower and each of the other Station
Parties and constitutes a legal, valid and binding obligation of the Borrower
and each of the other Station Parties, enforceable against the Borrower and each
of the other Station Parties in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

 

(e)                                  after giving effect to this First
Amendment, no event has occurred and is continuing or will result from the
execution and delivery of this First Amendment or the performance by the
Borrower and the other Station Parties of their obligations hereunder that would
constitute a Default or an Event of Default; and

 

3

--------------------------------------------------------------------------------


 

(f)                                   each of the representations and warranties
made by such Station Party in or pursuant to the Credit Documents to which it is
a party, as amended hereby, is true and correct in all material respects on and
as of the Effective Date as if made on and as of such date; provided, that, to
the extent that such representations or warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that, any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates.

 

4.                                      Effectiveness of this First Amendment. 
This First Amendment shall be effective only if and when:

 

(a)                                 the Borrower, the other Station Parties, and
each Lender who has consented hereto (constituting collectively the Required
Lenders) have delivered their fully executed signature pages hereto to the
Administrative Agent;

 

(b)                                 each of the representations and warranties
contained in Section 3 of this First Amendment shall be true and correct in all
material respects;

 

(c)                                  the Administrative Agent shall have
received, executed by a Responsible Officer or other authorized signatory of the
signing Credit Party that is party thereto and in form and substance reasonably
satisfactory to the Administrative Agent, such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Credit Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer or
other authorized signatory thereof authorized to act as a Responsible Officer
and/or execute documents in connection with this First Amendment and the other
Credit Documents to which such Credit Party is a party or is to be a party on
the Effective Date;

 

(d)                                 at such time that this First Amendment
becomes effective, all Term B Facility Loans are held by Term B Facility Lenders
who have consented to this First Amendment with respect to their entire
respective Term B Facility Loans at such time;

 

(e)                                  the Borrower shall have paid to the
Administrative Agent, for the ratable account of each Lender with outstanding
Term B Facility Loans, a fee in an amount equal to 1.0% of the aggregate
principal amount of all Term B Facility Loans pursuant to Sections 2.05(c) and
2.09(c) of the Credit Agreement;

 

(f)                                   the Borrower shall have paid all fees and
expenses owed to the Administrative Agent, the First Amendment Arrangers and the
Lenders accrued through and including the Effective Date to such Administrative
Agent, First Amendment Arrangers and Lenders; and

 

(g)                                  unless waived by the Administrative Agent,
the Borrower shall have paid all fees and expenses of counsel to the
Administrative Agent and counsel to the First Amendment Arrangers (in each case,
directly to such counsel if requested by the Administrative Agent or First
Amendment Arrangers, as applicable) to the extent invoiced at least three
Business Days prior to the Effective Date.

 

4

--------------------------------------------------------------------------------


 

This First Amendment shall be effective on the date (the “Effective Date”) on
which all of the foregoing conditions are satisfied (such conditions to be
satisfied no later than January 31, 2017).

 

5.                                      Acknowledgments.  By executing this
First Amendment, each of the other Station Parties (a) consents to this First
Amendment and the performance by the Borrower and each of the other Station
Parties of their obligations hereunder, (b) acknowledges that notwithstanding
the execution and delivery of this First Amendment, the obligations of each of
the other Station Parties under the Guarantee, the Pledge Agreement, the
Security Agreement and each of the other Credit Documents to which such Station
Party is a party are not impaired or affected and the Guarantee, the Pledge
Agreement, the Security Agreement and each such Credit Document continues in
full force and effect and (c) affirms and ratifies, to the extent it is a party
thereto, the Guarantee, the Pledge Agreement, the Security Agreement and each
other Credit Document with respect to all of the Obligations as amended hereby.

 

6.                                      Miscellaneous.

 

(a)                                 THIS FIRST AMENDMENT AND THE OTHER CREDIT
DOCUMENTS AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER
ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO
THIS FIRST AMENDMENT OR THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER
CREDIT DOCUMENT, AS EXPRESSLY SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW
OF ANOTHER JURISDICTION.

 

(b)                                 This First Amendment may be executed in one
or more duplicate counterparts and, subject to the other terms and conditions of
this First Amendment, when signed by all of the parties listed below shall
constitute a single binding agreement.  Delivery of an executed signature
page to this First Amendment by facsimile transmission or electronic mail shall
be as effective as delivery of a manually signed counterpart of this First
Amendment.

 

(c)                                  The Borrower has appointed each of JPMorgan
Chase Bank, N.A., Deutsche Bank Securities Inc., Fifth Third Bank, Goldman Sachs
Bank USA, Citigroup Global Markets Inc., Macquarie Capital (USA) Inc., and
Citizens Bank, N.A., to act as lead arrangers and bookrunners for this First
Amendment (in such capacity, the “First Amendment Arrangers”).

 

(d)                                 Except as amended hereby, all of the
provisions of the Credit Agreement and the other Credit Documents shall remain
in full force and effect except that each reference to the “Credit Agreement”,
or words of like import in any Credit Document, shall mean and be a reference to
the Credit Agreement as amended hereby.  This First Amendment shall be deemed a
“Credit Document” as defined in the Credit Agreement.  Sections 13.09(b),
13.09(c), 13.09(d), 13.09(e) and 13.12 of the Credit Agreement shall apply to
this First Amendment as if expressly set forth herein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.

 

 

Borrower:

 

 

 

STATION CASINOS LLC

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

NP BOULDER LLC

 

NP CENTERLINE HOLDINGS LLC

 

NP DURANGO LLC

 

NP FIESTA LLC

 

NP INSPIRADA LLC

 

NP IP HOLDINGS LLC

 

NP LAKE MEAD LLC

 

NP MT. ROSE LLC

 

NP OPCO HOLDINGS LLC

 

NP OPCO LLC

 

NP PALACE LLC

 

NP RED ROCK LLC

 

NP RENO CONVENTION CENTER LLC

 

NP RANCHO LLC

 

NP SANTA FE LLC

 

NP SONOMA LAND HOLDINGS LLC

 

NP STEAMBOAT LLC

 

NP SUNSET LLC

 

NP TEXAS LLC

 

NP TOWN CENTER LLC

 

STATION GVR ACQUISITION, LLC

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

FERTITTA ENTERTAINMENT LLC

 

FE LANDCO MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief Financial
Officer and Treasurer

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

SC MADERA DEVELOPMENT, LLC

 

SC MADERA MANAGEMENT, LLC

 

SC MICHIGAN, LLC

 

SC SONOMA DEVELOPMENT, LLC

 

SC SONOMA MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Frank J. Fertitta III

 

Name:

Frank J. Fertitta

 

Title:

President

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

RRR PALMS LLC

 

FIESTA PARENTCO, L.L.C.

 

FP HOLDINGS, L.P.

 

FP HOLDCO, L.L.C.

 

FPIII, L.L.C.

 

PALMS PLACE, LLC

 

PPII HOLDINGS, L.L.C.

 

N-M VENTURES LLC

 

N-M VENTURES II LLC

 

 

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Authorized Person

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

RED ROCK RESORTS, INC.

 

 

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

STATION HOLDCO LLC

 

 

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

By:

/s/ Mary Kay Coyle

 

Name:

Mary Kay Coyle

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

Name:

Anca Trifan

 

Title:

Managing Director

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

The undersigned Term B Facility Lender hereby consents to this First Amendment
and, unless otherwise specifically indicated below, to retaining 100% of the
outstanding principal amount of the Term B Facility Loan held by such Term B
Facility Lender, as amended by the First Amendment, on the Effective Date for
the First Amendment:

 

 

 

 

                           ,

 

as a Lender,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

If two signatures required:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Check the box to the right if you consent to the First Amendment but do not want
to retain your Term B Facility Loans after the Effective Date for the First
Amendment (BY CHECKING THIS BOX YOU AGREE THAT YOUR TERM B FACILITY LOANS WILL
BE ASSIGNED TO A CONSENTING LENDER AND YOU WILL BE REPAID AT CLOSING OF THE
FIRST AMENDMENT):

o

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------